 In the Matter of THE FORT INDUSTRY COMPANY, EMPLOYERandINTER-NATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL UNION1218, AFL, PETITIONERIn the Matter of THE FORT INDUSTRY COMPANY, EMPLOYERandNA-TIONAL ASSOCIATION OF BROADCAST ENGINEERS AND TECHNICIANS,PETITIONERCases Nos. 7-RC-489 and 7-RC-491.Decided February 7,1950DECISIONANDDIRECTION OF ELECTIONUpon separate petitions duly filed, a hearing in these consolidatedcases' was held in Detroit, Michigan, on May 20, 24, and 25, 1949, be-fore Cecil Pearl, hearing examiner.The hearing examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.On September 20, 1949, pursuant to proper notice, theBoard heard oral argument in this matter.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock].Upon the entire record in the case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioners, herein called the IBEW and NABET, respec-tively, and International Alliance of Theatrical Stage Employees andMoving Picture Machine Operators of the United States and Canada,AFL, herein called the Intervenor,2 are labor organizations claimingto represent employees of the Employer.'Cases Nos. 7-RC-482 and 7-RC-491 were consolidated by order of the Regional Directoron April 12, 1949.2Detroit Motion Picture Projectionists, Local 199, an affiliate of the Intervenor, was notpermitted to intervene at the hearing as it had not complied with the filing requirementsof the Act.88 NLRB No. 110.527 528DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit:In its original petition, the IBEW requested a unit of all television,technicians employed in the operation, maintenance, and repair of theEmployer's television station, WJBK-TV, in Detroit, Michigan.Atthe hearing, the IBEW filed an amended petition in which it requested,as an alternative unit contention, a unit consisting of all employees ofthe Employer in Detroit, Michigan, engaged in the operation andmaintenance of all technical equipment, including transmitters, con-trol boards, cameras, the playing and/or cutting and/or recordingof all types of transcriptions.3NABET seeks a unit of all radioengineers and technicians who operate these facilities of the engineer-ing department of the Employer's radio and television station inDetroit, Michigan, used in transmitting, converting, and/or conduct-ing audio, FM, video, and./or radio frequencies for use in broadcast,rebroadcast, audition, rehearsal, recording, and/or "on the air" play-back.The Intervenor seeks to represent all full-time and part-timeprojectionists employed by the Employer in its Detroit, Michigan,television operation.The IBEW and N ABET stipulated at the hear-ing to exclude projectionists from the units they claimed to be appro-priate.The Employer substantially agrees with the unit contentionof the NABET, except that it would include the projectionists.Theparties further disagreed as to whether one employee was a supervisorwithin the meaning of the Act.The Employer is an Ohio corporation with its principal office inDetroit,Michigan.It owns and operates 7 AM, 6 FM, and 3 TVstations, located inMichigan, Ohio,West Virginia, Georgia, andFlorida.Only the 3 Detroit stations, WJBK AM, WJBK-FM, andWJBK-TV, are involved in this proceeding.The Employer acquiredWJBK-AM and WJBK-FM by purchase in 1947, and shortly there-after received a license to operate WJBK-TV.The Employer ex-tensively reorganized the operation of WJBK-AM and WJBK-FM,and, with the institution of its television programs on October 24,1945, it consolidated all its studio operations at a new location inDetroit shortly after January 1, 1949.The A0\1 and FM programsare identical and there is no separate FM staff.All operations of theEmployer are now thoroughly integrated in separate departments; theAM, FM, and TV technical and engineering staffsare under the super-3The Employer fileda motion atthe hearingto dismiss or limitthe IBEW's amendedpetition.In view ofour consideration in this decisionof the alternativeunit contentionof the IBEW,we find it unnecessary to rule upon the Employer'smotion. THE FORT INDUSTRY COMPANY529vision of the chief engineer, and the staff announcers and disc jockeyannouncers are under the supervision of the program manager.TheEmployer employs a total of 50 persons in the operation of the Detroitstations.There are 18 technical employees, 12 in TV and 6 in AM,and 12 announcers.Executive, administrative, and clerical personnelmake up the balance.The alternative unit contended for by the IBEW at the hearingwould include all announcers in an over-all unit of engineering andtechnical personnel.The Employer and NABET strongly urge theinappropriateness of including the announcing staff in such a unit.WJBK-AM is a 250-watt station, and WJBK-FM has an interimpower allowance of 1,000 watts.These relatively small stations arenot affiliated with any of the national networks, and their chief sourceof income is from so-called "disc jockey programs." The disc jockeysplay transcribed recordings, and make commercial announcementswith a running, extemporaneous commentary between the musicalpresentations.They have broad discretion in the conduct of theirprograms, and their pay is commensurate with their talents.Allannouncers receive a base salary,' have relatively the same workingconditions, and receive "talent fees." 5It is perfectly clear from the record that the announcers do noengineering or technical work.As we have decided before,", the task ofchanging records and regulating volume is purely incidental to an-nouncing and requires no special skill.The announcers are employedas "voices," and their value lies entirely in their ability to make theirprograms popular.They are separately supervised, and, as indicatedabove, their basis of compensation is completely different from theengineers.The announcers have practically no interests in commonwith the engineering and technical employees of the Employer.Wefind, therefore, that the announcers should not be included in the sameunit with the engineering and technical employees engaged in theoperation and maintenance of the Employer's three Detroit stations.'4The announcers' base salary range is somewhat higher than that for engineers.aThese consist of a portion of the advertising revenue.The more popular announcers arenaturally in greater demand, and receive more income from this source.Actually, the onlydifference between staff announcers and disc jockeys is that the latter have more programsinvolving the payment of "talent fees."6 SeeNational Broadcasting Corporation, Inc., et al.,59 NLRB 478;Treadle-CampbellBroadcasting Corporation,86 NLRB 1240.RThere was no request in this proceeding for a separate unit finding for announcers, nordid any of the labor organizations present any evidence of representation among this groupof employees.We shall not, therefore, direct a separate election for announcers.As weare excluding the announcers from the unit found appropriate herein, we do not considerthe Employer's further contention that the announcers are professional employees andshould be excluded from the unit for that reason. .530DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe basicissue in thiscase is whether, as the IBEW contends, aseparate unit for the technical employees of WJBK-TV is appropriate,or whether, as the Employer and the NABET contend, the technicalpersonnel of all three stations constitute an appropriate unit.Thefirst thing we note from the record herein is that television has notdevelopedas a separateand distinct commercialentrprise,but hasbeen consideredan expansionof the radio broadcasting industry.This fact is especially emphasizedin small operations,such as theone in this case, becausetelevision in its present stage is not finan-cially profitable.The general policy of broadcasters has been, there-fore, to consolidate and integrate their television operations as muchas possiblewith existing AM-FM operations. As far as engineers andtechnicians are concerned, the record demonstrates that it requiresrelatively little training to adapt an AM radio engineer into a televi-sion engineer.The sound equipment in both television and ordinarybroadcasting is practically identical, and it takes but little training foran AM engineer to learn how to operate and maintain the cameras.and other equipment necessary for visual reproduction in television sWhen WJBK-TV began operations, the Employer was forced to hirenew television engineering personnel.This was contrary to the prac-tice it adopted at its other two television stations in Atlanta and'Toledo where its AMengineersformed the nucleus of the TV staffs.The Employer 'was unable to do this in Detroit because the AMoperationwas sosmall.Although there has as yet been no interchangeof AM and TV engineers in Detroit, the Employer contemplatesmaking such changes as occasion requires.This policy is in line with-the Employer's desire for economical operation, for then all engineerswould become familiar with all the technical aspects of AM and TVproduction.As indicated above, the TV engineers are presentlyqualified to do any of the AM engineering jobs, and the AM engineerswill be able, with little training, to take the place of the TV engineers.There is complete integration of all the engineering and technical,employees in one department under the supervision of the chiefengineer.There is no history of collective bargaining at the Detroit stationshere involved.However, NABET bargains fora single unit of alltechnical and engineering employees at the Employer's AM, FM, andTV stations in Atlanta, and the IBEWV represents an identical multi-:station unit at the Employer's Toledo stations.There are 2 othertelevision stations in Detroit, and they have collective bargaining'We note that an engineering license from the Federal Communications Commission isrequired by any engineer operating a transmitter,and that the license is the same for AD1,FM, or TV, THE FORT INDUSTRY COMPANY531contracts, one with each of the Petitioners herein, covering their AM,FM, and TV engineers in a single unit. The national policy andpractice of both the IBEW and NABET has been to include TVengineersin the same unit with radio engineers.The IBEW repre-sentative at the hearing testified that there are separate units fortelevision engineersat only 2 out of approximately 15 televisionstations represented by the IBEW.9All of the contracts negotiatedby NABET, some 20 or more, including contracts with the NationalBroadcasting Company and the American Broadcasting Company,include AM, FM, and TV engineers and technicians in single bar-gaining units.Under these circumstances, especially in view of the bargaininghistory, nationally, locally, and at other stations of the Employer, andin view of the similarity of skills and working conditions and thedepartmental integration of the employees here involved, and on theentire record, we find that the all-inclusive engineering unit consist-ing of the AM, FM, and TV engineers and technicians at the Em-ployer'sDetroit station is the . appropriate unit for collectivebargaining purposes.'°There remains for consideration, in connection with the composi-tion of the appropriate unit, the question of whether the full-timeand part-time projectionists should be included in the unit.Althoughthe projector in television has a different function than the projectorin the motion picture theatre, the parties agree that the duties ofthe projectionistare almostidentical in both cases.There is. directviewing in the movies where the film merely has to be projected ontoa screen.The projector in television is but a part of the "camerachain."The film is first projected into a tube of the televisioncamera,and from there on the operations necessary for televising are thesame as if "livetalent" had been used.While the Employer doesnot dispute the alleged fact that the projectionist in the motion pic-ture theatre is a skilled craftsman," and may there be entitled toseparaterepresentation it contends that the technical qualificationsof, and the type of work done by, the projectionist in television areabout the same as that of the other technical employees.The Em-ployer also argues that all television engineers and technicians are9One of these stations had no AM or FM operation,and at the other station a separateTV unit was set up to avoid the higher AM and FM wage scale.11 See ColumbiaBroadcasting System, Inc.,68 NLRB 274;Atlanta Journal Company,etc.,70 NLRB 1168.11 In this connection we note, contrary to the assumption in the dissenting opinion,that we have never had occasion to determine whether or not motion picture theatreprojectionists are craftsmen.It does not follow from their separate representation inthe theatre industry that projectionists are necessarily craftsmen.Such representationis entirely consistent with the view that they are a technical group of employees amongsuch unskilled employees as ushers and cashiers.SS2191--51-35 532DECISIONSOF NATIONAL LABOR RELATIONS BOARDcapable of operating the projector, and that in fact job assignmentsatWJBK-TV were rotated until January 1949, when the Intervenorpersuaded 12 the Employer to hire two of its members as full-timeand part-time projectionists.The Employer insists, therefore, thatthe projectionists not be excluded from the unit.The practice thusfar in the television broadcasting industry generally has been to in-clude projectionists in the same unit with the other technical person-nel.13In Detroit, however, the projectionists at the two othertelevision stations are excluded from the over-all technical units, andare being bargained for separately by the Intervenor.The projectionists in this case exercise relatively the same skills asthe other technical employees in the unit, are under the same super-vision, and have essentially the same working conditions.The workdone by the projectionists can be performed by the other TV engineers,and as indicated above, the Employer has practiced rotation of jobassignmentsin TV operation. In television, unlike the motion pic-ture theatre, the projectionist is but one of a group of technicallytrainedemployees working as a cohesive team toward a common goal.In view of these facts, and the fact that thus far projectionists havegenerally been included in an over-all engineering unit in the tele-vision broadcasting industry, we shall, despite the agreement of thePetitioners to the contrary, include the projectionists in the unit 14The IBEW would exclude Donald Hein from the unit as a super-visor; the Employer and the' NABET would include him.Hein hasthe title of AM supervisor and is classified as a studio engineer andmaintenance man.Although he spends 95 percent of his time doingordinary engineering work, the chief engineer testified that Hein washis assistant and that he devoted about 5 percent of his time to super-vising the work of the AM transmitter engineers.Hein is regularlystationed at the studio, while the five engineers he allegedly super-vises work at the AM transmitter which is at a different location. Theduties of the AM engineers are well defined, and there is littleoccasionfor Hein to direct them.Hein has no authority to hire or discharge.Although there is some doubt in the record whether he can effectivelyrecommend such action, his recommendation to discharge an employeewas once followed. The chief engineer, an admitted supervisor, testi-fied that Hein would take his place if he were ill or on vacation, and12The Employer alleges it was influenced In hiring the two members of the Intervenorbecause at that time none of its employees were organized and objections to the use ofnonunion employees had been raised by union personnel working at the location of certainathletic events which the Employer was televising.isThis practice has been followed at the Employer's television stations in Atlanta andToledo.14Cf.KMTR Radio Corporation(KLAC-TV),85 NLRB 99. THE FORT INDUSTRY COMPANY533would have all his authority on such occasions.Hein receives $100a month more than the other AM engineers. As almost all of Hein'stime is spent on engineering work not different in type from that ofthe other AM engineers, as the supervisory authority he normallyexercises is of a routine character under the immediate direction ofthe chief engineer, and as his occasional replacement of the chiefengineer is of too sporadic a nature to justify his exclusion from theunit as a supervisor,15 we find that Hein is not a supervisor within themeaning of the Act.We find that all engineers and technicians in the engineering de-partment of the Employer's radio and television stations WJBK-AM,WJBK-FM, and WJBK-TV at Detroit, Michigan, including full-time and part-time projectionists and regular part-time employees,but excluding office and clerical employees, announcers, and super-visors 16 as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.DIRECTION OF ELECTION 17As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining, byInternational Brotherhood of Electrical Workers, Local Union 1218,AFL, or by National Association of Broadcast Engineers and Tech-nicians, or by International Alliance of Theatrical Stage Employees15Celanese Corporation of America,81 NLRB 1041.10Although some question was raised at the hearing concerning the supervisory statusof Raymond Mallon and Kenneth Johnson,all parties stipulated,and we agree, that thesetwo employees are not supervisors within the meaning of the Act and should be includedin the unit.17Any participant in the election directed herein may,upon its prompt request to, andapproval thereof by,the Regional Director,have its name removed from the ballot. '534DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Moving Picture Machine Operators of the United States andCanada, AFL, or by none.MEMBERHOUSTON,dissentinginpart :Unlike my colleagues, I would not include theprojectionistsin thesame unit with the engineers and technicians. I am persuaded thatthe projectionists in this case, who appear to be typical of those in thetelevision broadcasting industry generally, have demonstrated theirdistinct craft status and should therefore constitute a separate unit.Television broadcasting uses as entertainment media either livetalent, such as announcers, actors, and the like, or films, which aresupplied by motion picture or slide-type, projectors. In the case of"live" broadcasts, the performer appears before a mobile televisioncamera, which picks up and electronically converts his image.Thisimage is then conducted through various electronic devices to thetransmitter for broadcast to the television audience. In film broad-casts, the projector focuses on a fixed television camera and the pro-jected image is similarly picked up, and electronically converted, con-ducted, and transmitted to the viewers.18The projectionists in question workexclusivelyon these motion pic-ture and slide-type projectors which thus furnish the initial imagewhen film, rather than live talent, is to be telecast.They are primarilyresponsible for the focusing and other detailed operations of theprojectors, for inspecting the condition of the projectors, and for per-.forming certain 'necessary repair and maintenance work thereon.They also inspect, clean, repair, and prepare all film for projectionand complete the processing of all film for reshipment.The equipment handled by the projectionists in the television proc-ess is admittedly not unlike that used in motion picture theaters,19where the craft status of projectionists has long been recognized.20Also like their counterparts in motion picture theaters, the Employer'spresent projectionists are journeymen who were required by the Inter-vener, through which they were hired by the Employer, to serve a11 In film broadcasts,the sound may be supplied either by the sound track on the film itself,or, if the film is silent,by such personnel as the announcers.The sound accompanimentsin both live and film broadcasts are coordinated and adjusted at central panels and arethereafter transmitted in generally the same manner as ordinary FM broadcasts.19At the hearing, counsel for the Employer candidly stated:"Now admittedly the projec-tion equipment[in television]isnot unlike or dissimilar with that used in the motionpicture house."10While the Board has not had occasion to pass upon the status of projectionists inmotion picture theaters,this fact obviously does not derogate from the craft character ofthose employees.The general recognition of their craft status was epitomized by theEmployer's counsel who conceded,during oral argument,that : ". . there could be noquestion that [the motion picture theater projectionist]is a craftsman,separate and apartfrom any other function in the motion picture theatre." THE FORT INDUSTRY COMPANY5353-year apprenticeship and successfully to complete a comprehensiveexamination before attaining their journeyman standings.21In contrast to the projectionists, the Employer's television engineersand technicians are concerned not with the projectors and films, butmainly with the electronic equipment which receives, converts; andtransmits either the live or film images. They are expected, in general,to have extensive training in electronics and other aspects of broad-casting.Their duties, which involve the maintenance and operationof such elements as the television cameras, master control, panel, andtransmitters, call for the exercise of highly specialized- skills in theradio and television fields.These skills, however, are clearlydiversefrom those employed by the projectionists. In this connection, Rich-ard E. Jones, vice president of the Employer and general managerof the stations in issue, admitted at the hearing that the work of theprojectionists and that of the engineers and technicians are basically,"two different fields," and indicated that the projectionist "is as skilledin his field as the man operating the studio control console [is] inhis." 22And, contrary to the implication of the majority, there hasbeen no rotation of jobs between the projectionists and the engineersand technicians since shortly after the Employer commenced its full-scale television activities.23The majority nevertheless disregards the diversity of skills and thedistinct craft characteristics and status of the projectionists and findsthat these employees can be represented only with the engineers andtechnicians principally because : (1) In the productipn of film broad-casts, the projectionists operate as an integral part of the engineering"team"; and (2) projectionists have been bargained for as part ofmore comprehensive technical units in the television industry gen-erally.These grounds are clearly not persuasive.As to the alleged integration of the projectionists, it need only tobe observed that the Employer'sannouncersperform at least as essen-tial a functional role in radio and television broadcasts as do, the pro-21Many localities require that television projectionists,like these in motion picturetheaters, be separately licensed.Although such requirement does not prevail in Detroit,it appears from the record that the local authorities deferred the licensing of projectionistsonly after investigating the Intervenor's journeyman examinations and finding themadequate.22 It should also be noted that the projectionists receive wages of approximately $50 permonth more than the engineering personnel.23Although the record indicates that certain of the Employer's engineers have,in thepast,served in the capacity of projectionists, this circumstance is clearly without con-trolling significance, inasmuch as they are not now either functioning as, or exercising theskills of,projectionists, in the course of their employment.General Electric Company,86NLRB 327; cf.Ewing Printing Company,85 NLRB 237.Nor does the identity of supervision of the projectionists and the engineers and tech-nicians, adverted to by the majority, militate against the separate craft status of theprojectionists.Reynolds Metals Company,85 NLRB 110. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDjectionists in supplying the initial film images, and that both appearto coordinate their activities with the engineering personnel to ap-proximately the same degree.Yet, the majority implicitly finds, andI fully agree, that the announcersarenotsointegrated with theengineers and technicians as to compeltheir inclusionin the technicalunit.Consistency alone would therefore require a rejection of thisground .24With respect to the pattern of bargaining, this factor is obviouslyof slight significance in view of the limited period that commercialtelevision has been in operation in the United States.26 In any event,while it may be true that projectionists have been bargained for aspart of engineering units in certain localities, this practice clearly hasnot become established for the entire industry.Thus, for example,in the other television stations in Detroit, which is the immediatecompetitive area of the stations involved herein, projectionists areuniformlyexcludedfrom more comprehensive units.And a similarpolicy of excluding projectionists prevails elsewhere in such stationsasWPIX (New York) and KSD (St. Louis)..Accordingly, as the projectionists fully satisfy the Board's criteriafor separate craft representation, I would find, in accord with therequest of the Intervener and the stipulation of the Petitioners, thatthe projectionists should be excluded from the unit of engineers andtechnicians and established as a separate craft unit.24Cf.The WPTFRadio Company,82 NLRB 254,where the Board excluded turntableoperatorsfrom a technical unit, although they exercised"limited coordination of dutiesand functions" with thestation engineers.The instant case obviously differs from those decisions,such asFord Motor Company,78 NLRB 887,in which the Board has ruled that craftsmen who work alongside productionemployees, -performing assembly-line operations,are; not entitled to separate representation.It, is also patently distinguishablefromKMTRRadio Corporation(KLAC-TV),85 NLRB99, cited by the majority,where no labor organization was seeking to represent theprojectionists in a separate unit.25SeeWest Tacoma Newsprint Co.,andCellulose Engineers,Inc.,81 NLRB 961, andColumbus Bolt Works Company,76 NLRB 305, where the Board,in consonance with itsusual practice,refused to accord material weight to bargaining histories of short duration.See alsoAluminum Company of America,83 NLRB 398, andHunter Packing Company, 79NLRB 197, inwhich theBoard permitted separate craft units notwithstanding the absenceof craft representation in the industries concerned.